Taylor, J.
The defendant appeals from a judgment of the Supreme Court entered upon a jury verdict in favor of plaintiff and from the order denying its motion to set aside the verdict upon all the grounds specified in section 549 of the Civil Practice Act except insufficient damages.
On August 25, 1957 plaintiff was injured in a fall which occurred on premises in Columbia County owned by the Claverack Orange which were then covered by a standard policy of liability insurance issued by defendant which also included a provision requiring it to pay all reasonable medical expenses incurred within one year from the date of the accident by a person who sustained bodily injury arising out of the ownership, maintenance and/or use of the premises.
After an action to recover damages for personal injuries had been barred by the time limitations contained in subdivision 6 of section 49 of the Civil Practice Act plaintiff sued the defendant insurer in separate causes of action, the pleaded theory of the first of which is that in reliance on allegedly false and fraudulent representations made during the years 1958 and 1959 by a claim adjuster employed by defendant to the effect that her claim for personal injuries ‘ ‘ would be adequately adjusted and paid ’ ’ plaintiff was induced to forego its prosecution by action against the insured. It is alleged in the second cause of action that defendant through the same representative entered into a contract with plaintiff to adjust and pay all damages for personal injuries, pain and suffering resulting therefrom and expenses incurred in connection therewith in consideration of her implied agreement to forbear the institution of a suit against the owner of the premises to recover like damages. Following a trial in which proof of the factual circumstances surrounding the accident was received and medical evidence adduced as to the nature and extent of plaintiff’s injuries, the jury found for defendant on the fraud count of the complaint and in the action for breach of contract returned a verdict in favor of plaintiff in the sum of $15,000.
The evidence was not in substantial dispute. It appears that beginning shortly after the accident and continuing for approximately one and a-half years a claimsman of defendant visited plaintiff at her home on 8 or 10 occasions during which he made inquiries about plaintiff’s injuries and for the period of the first year received from her and processed under the medical payment provision of the policy bills totaling $278; thereafter he indicated that the company could no longer pay her medical expenses and “ that when they made their final settlement that they would pay all the rest of the bills.” He also stated that *180the company 6 ‘ would settle with her when she was ready ” and that he intended thereby to indicate that the settlement would comprehend payment for “ pain and suffering, doctors [■sic] bills and everything ”. It is conceded that during these conversations the amount of the settlement was not discussed and that no demand for the payment of any sum other than that required to liquidate her medical expenses was made by plaintiff.
The visits of the adjuster ceased in March, 1959 and the next communication between the parties was by way of a telephonic conversation in late August or early September, 1960 during which plaintiff for the first time submitted a definitive demand of $5,000 to settle her claim; the adjuster regarded the amount to be excessive and submitted a countering proposal of $200 which plaintiff declined to accept; at the same time according to plaintiff’s testimony he informed her that the Statute of Limitations had run against the claim.
In our view the agreement of settlement which the jury has found to have been consummated by the parties was void for uncertainty. The negotiations never achieved finality as to the amount of the settlement and thus left open to future bargaining this vital element of the contract; in effect nothing more than an agreement to make a future agreement was culminated. The fatal omission was not supplied by resort to a jury’s evaluation of plaintiff’s injuries and damages. There is neither allegation nor proof that this procedure was within the contemplation of the parties; nor did their negotiations provide any other method by which the amount to be paid in settlement would be computed or ascertained. In these circumstances neither party was bound and the transaction was destitute of legal effect. (St. Regis Paper Co. v. Hubbs & Hastings Paper Co., 235 N. Y. 30, 36; Ansorge v. Kane, 244 N. Y. 395; Willmott v. Giarraputo, 5 N Y 2d 250, 253; Wood v. Ætna Life Ins. Co., 224 App. Div. 628; Briefstein v. Rotondo Constr. Co., 8 A D 2d 349, 350; Brause v. Goldman, 10 A D 2d 328, 332, affd. 9 N Y 2d 620.)
Nor do we perceive any basis in the record to justify the respondent’s contention that the defendant assented to a departure from the application of the well-known principles of the law of contract. The denial in the answer of the subsistence of the agreement alleged which, of course, was procedurally proper and the pretrial demand for a particularization of the plaintiff’s claims support no such thesis. The evidence of the plaintiff’s injuries and damages educed at the trial without objection may well have been admissible in the action for fraud. The failure of the defendant to except to the charge *181of the trial court is not of estoppel significance since the cause of action for breach of contract should have been dismissed on the defendant’s motion for a nonsuit at the end of the plaintiff’s case.
The judgment and order should be reversed, on the law and the facts, and the complaint dismissed, without costs.